United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.T., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Jackson, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-429
Issued: May 23, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 19, 2012 appellant filed a timely appeal from the August 17, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her claim for
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained an employment-related
injury on June 19, 2012 as alleged.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 2, 2012 appellant, then a 45-year-old nurse, filed a traumatic injury claim
alleging upper back pain on June 19, 2012 after changing a resident’s diaper and removing linen
from underneath the resident.
By letter dated July 13, 2012, OWCP informed appellant that she must submit further
information in support of her claim. Appellant submitted a response, noting that she was
diagnosed with a lumbosacral/cervical strain on June 19, 2012. She described the incident and
noted that she was unable to return to work the next day.
In a June 28, 2012 work capacity evaluation, Dr. Xiaohong Si, a Board-certified
neurologist, stated that appellant complained of pain over her hip, neck, back and shoulder. In a
July 2, 2012 report, he noted that she informed him that she injured her back at work on
June 19, 2012. Dr. Si made a preliminary diagnosis of muscle strain and possible median
neuropathy; sciatica; lumbar stenosis and arthritis. He scheduled an x-ray and recommended that
appellant work four-hour light-duty shifts for two months. The record also contains July 12
and 16, 2012 reports signed by a nurse.
By letter dated August 1, 2012, the employing establishment controverted appellant’s
claim.
In an August 2, 2012 report, Dr. L. Alfred Norville, a chiropractor, stated that appellant
had reached maximum chiropractic improvement as of August 1, 2012. He noted that many soft
tissue injuries, such as those she experienced, were irreversible and required supportive
chiropractic care well into the future. In an August 3, 2012 form report, Dr. Norville described a
history that appellant was changing the diaper of a 400-pound patient and strained herself.
Appellant returned to work the next week and suffered an exacerbation. Dr. Norville diagnosed
cervical strain/sprain; thoracic strain/sprain; lumbar strain/sprain and myofascitis. He answered
a form question, “Is this condition solely a result of this accident?” by responding, “Yes.”
Dr. Norville attached the results of x-rays taken on June 29, 2012 which he interpreted as
showing subluxations in the cervical and lumbar spine at levels C1-5-7 and L5-S1.
By decision dated August 17, 2012, OWCP denied appellant’s claim. It found that the
medical evidence did not establish a diagnosed condition causally related to the accepted
employment incident.
LEGAL PRECEDENT
OWCP’s regulations define a traumatic injury as a condition of the body caused by a
specific event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain, which is identifiable as to
time and place of occurrence and member or function of the body affected.2 An employee
seeking benefits under FECA has the burden of establishing the essential elements of his or her
claim, including the fact that the individual is an employee of the United States within the
2

20 C.F.R. § 10.5(ee).

2

meaning of FECA, that the claim was timely filed within the applicable time limitation period of
FECA, that an injury was sustained in the performance of duty as alleged and that any disability
and/or specific condition for which compensation is claimed are causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.4
In order to meet his or her burden of proof to establish the fact that he or she sustained an injury
in the performance of duty, an employee must submit sufficient evidence to establish that he or
she actually experienced the employment injury or exposure at the time, place and in the manner
alleged.5
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.6 The medical evidence required to
establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.7
ANALYSIS
OWCP accepted that appellant established the employment incident of June 19, 2012. It
denied her claim as the medical evidence did not establish that her back condition was causally
related to the accepted incident.
Causal relationship must be established by a rationalized medical opinion. Neither the
fact that appellant’s condition became apparent during a period of employment nor her belief that
the condition was caused by her employment, is sufficient to establish a causal relationship.8

3

Jussara L. Arcanjo, 55 ECAB 281, 283 (2004).

4

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (June 1995).

5

Linda S. Jackson, 49 ECAB 486 (1998).

6

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

7

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

8

I.G., Docket No. 12-1925 (issued March 11, 2013); see also Kathryn Haggerty, 45 ECAB 383, 389 (1994).

3

The Board finds that none of the medical evidence is sufficient to establish a causal relationship
between the accepted employment incident of June 19, 2012 and a diagnosed medical condition.
Dr. Si diagnosed muscle strain, sciatica, lumbar stenosis and arthritis and placed
appellant on limited duty for two months. However, he did not provide a rationalized medical
opinion addressing how these conditions were causally related to the accepted employment
incident.
OWCP found that the opinion of the chiropractor, Dr. Norville, could not establish the
medical aspect of appellant’s claim because he did not diagnose a subluxation of the spine.
FECA only allows the reports of chiropractors to be treated as medical evidence if there is a
diagnosed spinal subluxation as demonstrated by x-ray.9 The record reflects that Dr. Norville
obtained x-rays on June 29, 2012. He noted that the x-rays showed subluxations to appellant’s
cervical and lumbar spine. Dr. Norville is therefore a physician as defined under FECA, but he
did not provide a rationalized medical opinion addressing how the cervical or lumbar
subluxations were caused by the accepted employment incident. Although he indicated that
appellant’s diagnosed conditions were solely the result of the employment incident, he provided
no medical explanation for his opinion other than a check mark on a form report. Simply
responding “yes” to a question as to whether an employee’s condition was the result of an
accepted incident is insufficient to establish causal relationship.10
The record also contains notes by a nurse. However, a nurse is not a physician as defined
by FECA. Their opinions regarding diagnosis and causal relationship are not probative medical
evidence.11 Accordingly, appellant has not met her burden of proof to establish that she
sustained an employment injury causally related to the accepted June 19, 2012 employment
incident.
Appellant submitted new evidence after the issuance of the August 17, 2012 decision.
However, the Board lacks jurisdiction to review evidence for the first time on appeal.12
Appellant may submit this or any new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she sustained an employmentrelated injury on June 19, 2012, as alleged.
9

A chiropractor is not considered a physician under FECA unless their reimbursable services are limited to
treatment consisting of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist
and subject to regulation by the Secretary. 5 U.S.C. § 8101(2); see Mary Ceglia, 55 ECAB 626 (2004); Sean
O’Connell, 56 ECAB 195 (2004). Without diagnosing a spinal subluxation from x-ray, a chiropractor is not a
physician under FECA. W.D., Docket No. 12-968 (issued November 2, 2012).
10

See A.L., Docket No. 09-192 (issued July 27, 2009).

11

See Roy L. Humphrey, 57 ECAB 238 (2005).

12

20 C.F.R. § 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 17, 2012 is affirmed.
Issued: May 23, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

